 

Exhibit 10.2

 

HUNGARIAN TELEPHONE AND CABLE CORP.

 

NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

(as amended as of October 5, 2004)

 

1. Purpose. This Non-Employee Director Stock Option Plan (the “Plan”) is
intended to promote the interests of Hungarian Telephone and Cable Corp. (the
“Company”) by providing an inducement to attract and retain the services of
qualified persons who are neither employees nor officers of the Company to serve
as members of the Board of Directors and by demonstrating the Company’s
appreciation for their service on the Company’s Board of Directors.

 

2. Options to be Granted. Under the Plan, Options (“Options”) are granted that
give an optionee (“Optionee”) the right for a specified time period to purchase
a specified number of shares of Common Stock, par value $.001 per share, of the
Company (the “Common Stock”). The Option price is determined in each instance in
accordance with the terms of this Plan. All Options shall be “Non-Qualified” or
“Non Statutory Options” or options not defined or meeting the requirements of
Section 422(b) of the Internal Revenue Code of 1986, as amended.

 

3. Available Shares. The total number of shares of Common Stock for which
Options may be granted shall not exceed 250,000 shares (the “Option Shares”),
subject to adjustment in accordance with Section 13 hereof. Shares subject to
the Plan are authorized but unissued shares or shares that were once issued and
subsequently reacquired by the Company. If any Options granted under this Plan
are surrendered before exercise or lapse without exercise, in whole or in part,
the shares reserved therefor shall revert to the Option pool and again become
available for grant under the Plan.

 

4. Administration. The Plan shall be administered by the Compensation - Stock
Option Committee or its successor of the Board of Directors of the Company (the
“Committee”). The Committee shall, subject to the provisions of the Plan, have
the power to construe and interpret the Plan, to resolve all issues thereunder,
and to adopt and amend such rules and regulations for the administration of the
Plan as it may deem desirable.

 

5. Option Agreement. Each Option granted under the provisions of this Plan shall
be evidenced by an Option Agreement, in such form as may be approved by the
Committee, which Option Agreement shall be duly executed and delivered on behalf
of the Company and by the Optionee to whom such Option is granted. The Option
Agreement shall contain such terms, provisions and conditions not inconsistent
with the Plan as may be determined by the Committee.



--------------------------------------------------------------------------------

6. Eligibility and Limitations. Options may be granted pursuant to the Plan only
to members of the Board of Directors of the Company who are not officers or
employees of the Company or any of its subsidiaries (“Non-Employee Directors”).

 

7. Exercise Price. The exercise price for the purchase of stock covered by an
Option granted pursuant to the Plan shall be 100% of the fair market of such
shares on the day the Option is granted. The exercise price will be subject to
adjustment in accordance with the provisions of Section 13 hereof. For purposes
of the Plan, the “Fair Market Value” of a share of Common Stock shall be
determined pursuant to a valuation methodology approved by the Committee or, if
the Committee does not approve a different valuation methodology, means, on any
day, the daily closing price of a share of Common Stock on the American Stock
Exchange, or, if the shares are not listed or admitted to trading on such
exchange, on the principal United States securities exchange or on the
NASDAQ/NMS on which the shares are listed or admitted to trading, or if the
shares are not listed or admitted to trading on any such exchange or on the
NASDAQ/NMS, the mean between the closing high bid and low asked quotations with
respect to a share on such dates on the National Association of Securities
Dealers, Inc. Automated Quotations System, or any similar system then in use, or
if no such quotations are available, the fair market value on such date of a
share as the Committee shall determine.

 

8. Grant of Option Awards.

 

(a) Initial Grant of Options. Each Non-Employee Director of the Company who is
serving in such capacity on (i) the date of the adoption of this Plan by the
Board of Directors of the Company and (ii) the date of the 1997 Annual Meeting
of Stockholders of the Company, is hereby granted without further action by the
Board of Directors or the Committee, an Option to purchase 5,000 shares of
Common Stock on the date of the 1997 Annual Meeting of Stockholders of the
Company, which Options shall vest in the Optionee on the date of such grant.

 

(b) Automatic Annual Grant of Options. As of the date each year that any
Non-Employee Director is elected or re-elected to serve as a director by the
stockholders of the Company at the Annual Meeting of Stockholders of the Company
(beginning with the 1997 Annual Meeting of Stockholders), each Non-Employee
Director shall be automatically granted without further action by the Board of
Directors or the Committee an Option to purchase 5,000 shares of Common Stock.
Each Non-Employee Director who is appointed (or elected) to the Board of
Directors after any Annual Meeting of Stockholders of the Company but prior to
the next following Annual Meeting of Stockholders of the Company shall be
automatically granted, on the date of the first such appointment (or election)
and without further action by the Board of Directors or the Committee, an Option
to purchase a pro-rata share of 5,000 shares of Common Stock as determined by
the Committee based on the ratio of the number of days actually served from the
date of appointment (or election) to the date of the next Annual Meeting of
Stockholders rounded to the nearest whole share. If on any date for the grant of
Options pursuant to the Plan the aggregate number of shares then remaining
available for Options under the Plan is less than the number of Option Shares
which the Plan provides shall be

 

2



--------------------------------------------------------------------------------

granted on such date, Options shall be granted on the following basis: first,
ratably (to the nearest whole share) to any persons entitled to receive on such
date a grant pursuant to the first sentence of this Section 8(b), up to a
maximum grant of 1,000 Option Shares per Optionee; and second, ratably (to the
nearest whole share) to any person entitled to receive on such date a grant
pursuant to the second sentence of this Section 8(b), up to a maximum grant of
1,000 Option Shares per Optionee.

 

9. Period of Options. The Options granted hereunder shall expire on a date which
is ten years after the date of grant of the Options. The Plan shall terminate
when all Options granted hereunder have expired or terminated.

 

10. Exercise of Options. Subject to the terms and conditions of the Plan, Vested
Options may be exercised from time to time by giving written notice to the
Treasurer, Secretary, or General Counsel of the Company, or his or her designee,
specifying the number of shares to be purchased. The exercise price for every
share purchased through the exercise of a Option shall be paid for in full on or
before the settlement date of the shares issued pursuant to the exercise of the
Option (i) in cash or in whole or in part through the transfer to the Company of
shares of Common Stock in accordance with procedures established by the
Committee from time to time. An Optionee may also pay the exercise price in
whole or in part pursuant to a “net share settlement” (“net exercise”) pursuant
to which the Optionee elects to have shares of Common Stock withheld upon
exercise to pay the exercise price in accordance with procedures established by
the Committee from time to time. In addition, in accordance with the rules and
procedures established by the Committee for this purpose, an Option may also be
exercised through a “cashless exercise” procedure involving a broker or dealer,
that affords Optionees the opportunity to sell immediately some or all of the
shares underlying the exercised portion of the Option in order to generate
sufficient cash to pay the exercise price and/or to satisfy withholding tax
obligations related to the Option. In the event such exercise price is paid in
whole or in part with shares, the portion of the exercise price so paid shall be
equal to the value, as of the date of exercise of the Option, of such shares.
The value of such shares shall be equal to the number of such shares multiplied
by the Fair Market Value of such shares on the trading day coincident with the
date of exercise of such Option (or the immediately preceding trading day if the
date of exercise is not a trading day). The Company shall not issue or transfer
the shares upon exercise of an Option until the exercise price is fully paid.
Subject to such rules as the Committee may determine from time to time, an
Optionee may satisfy any amounts required to be withheld by the Company under
applicable federal, state and local tax laws in effect from time to time, by
electing to have the Company withhold a portion of the shares to be delivered
for the payment of such taxes. The Optionee shall not have any rights of a
stockholder with respect to the shares covered by the Option, except through the
due exercise of the Option.

 

3



--------------------------------------------------------------------------------

11. Vesting of Shares and Non-Transferability of Option.

 

(a) Vesting. Each automatic annual grant of any Option granted under the Plan
pursuant to Section 8(b) shall vest in the Optionee, and thus become
exercisable, at the earlier of (x) the date of the next Annual Meeting of the
Stockholders of the Company, or (y) one year from the date of such annual grant.

 

If either of the following events shall occur, all Options theretofore granted
and not fully exercisable shall become exercisable in full upon the happening of
such event and shall remain so exercisable for a period of 60 days following
such date, after which they shall revert to being exercisable in accordance with
their terms (provided that no Option which has previously been exercised or has
expired or otherwise terminated shall become exercisable):

 

(i) a tender offer or exchange offer for shares of Common Stock (other than such
an offer by the Company) is commenced, or

 

(ii) the stockholders of the Company approve an agreement providing either for a
transaction in which the Company will cease to be an independent publicly-owned
company or for a sale or disposition of all or substantially all the assets of
the Company.

 

(b) Legend on Certificates. The certificates representing shares issued upon
exercise of an Option shall carry such appropriate legends, and such written
instructions shall be given to the Company’s Transfer Agent, as may be deemed
necessary or advisable by counsel to the Company in order to comply with the
requirements of the Securities Act of 1933 or any federal, state or local
securities laws.

 

(c) Non-Transferability. Any Option granted pursuant to the Plan shall not be
assignable or transferable other than by will or the laws of descent and
distribution or a qualified domestic relations order, provided however that with
the consent of the Committee acting in its sole discretion, an Optionee may
transfer (a “Family Member Transfer”) an Option to (i) a member of the
Optionee’s immediate family (which for the purposes of the Plan shall have the
same meaning as defined in Rule 16a-1 promulgated under the Securities Exchange
Act); (ii) a trust (the “Family Trust”) the beneficiaries of which consist
exclusively of members of the Optionee’s immediate family; and (iii) a
partnership, limited partnership or other limited liability entity (“Family
Entity”) the members of which consist exclusively of members of the Optionee’s
immediate family or a Family Trust; provided that no consideration is paid for
the transfer and that each Family Transferee execute an instrument agreeing to
be bound by the provisions of the Plan and the restrictions as to the
transferability of the Option. During the lifetime of an Optionee, an Option
shall be exercisable only by the Optionee or his or her Family Transferee. A
(“Family Transferee”) is a transferee that is a Family Trust, Family Entity or a
member of the immediate family of an Optionee.

 

4



--------------------------------------------------------------------------------

12. Termination of Options.

 

(a) In the event an Optionee ceases to be a member of the Board of Directors of
the Company for any reason other than death or disability, any Options not then
exercisable shall immediately terminate and become void. If the Optionee is
eligible to retire under any Company pension plan, any Options which are
exercisable, but which have not been exercised at the time the Optionee ceases
to be a member of the Board of Directors, may be exercised through the original
expiration date of the Options. If the Optionee is not eligible to retire under
any Company pension plan, any Options which are exercisable, but which have not
been exercised at the time the Optionee so ceases to be a member of the Board of
Directors, may be exercised by the Optionee until the earlier of (x) the
original expiration date of the Options or (y) three years following the date
the Optionee so ceases to be a member of the Board of Directors.

 

(b) In the event of the death of an Optionee, who is eligible to retire under
any Company pension plan, while a member of the Board of Directors of the
Company, any unexercised Options may be exercised by the Optionee’s personal
representative at any time prior to the expiration date of such Options. In the
event of the death of an Optionee, who is not eligible to retire under any
Company pension plan, while a member of the Board of Directors of the Company,
any unexercised Options may be exercised by the Optionee’s personal
representative at any time within three years after the Optionee’s death except
that an Option may not be exercisable on any date beyond the expiration date of
such Option. In the event of the death of an Optionee who has retired prior to
exercising all of his outstanding Options, such outstanding Options may be
exercised by the Optionee’s personal representative at any time prior to the
expiration date of such Options. In the event of the death of an Optionee, who
is no longer a member of the Board of Directors at the time of his death (other
than due to retirement), prior to exercising all of his outstanding Options,
such outstanding Options may be exercised by the Optionee’s personal
representative at any time within three years after the Optionee’s death except
that an Option may not be exercisable on any date beyond the expiration date of
such Option.

 

13. Adjustments Upon Changes in Capitalization and Other Matters. In the event
that the outstanding shares of Common Stock are changed into or exchanged for a
different number or kind of shares of other securities of the Company or of
another corporation by reason of any reorganization, merger, consolidation,
recapitalization or reclassification, or in the event of a stock split,
combination of shares or dividends payable in capital stock, automatic
adjustment shall be made in the number and kind of shares as to which
outstanding Options or portions thereof then unexercised shall be exercisable
and in the available shares set forth in Section 3 hereof, to the end that the
proportionate interest of the Optionee shall be maintained as before the
occurrence of such event. Such adjustment in outstanding Options shall be made
without charge in the total price applicable to the unexercised portion of such
Options and with a corresponding adjustment in the exercise price per share.

 

If an Option hereunder shall be assumed, or a new Option substituted therefor,
as a result of sale of the Company, whether by a corporate merger, consolidation
or sale of property or stock, then membership on the Board of Directors of such
assuming or

 

5



--------------------------------------------------------------------------------

substituting corporation, or a parent corporation thereof, shall be considered
for purposes of the Plan to be membership on the Board of Directors of the
Company.

 

14. Delivery and Registration of Stock. The Company’s obligations to deliver
shares of Common Stock upon exercise of an Option shall, if the Committee so
requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee to whom such shares are to be delivered, in
such form as the Committee shall determine to be necessary or advisable to
comply with the provision of the Securities Act of 1933, as amended, or any
other Federal, state or local securities laws. It may be provided that any
representation requirements shall become inoperative upon a registration of the
shares or other action eliminating the necessity of such representation under
such Securities Act or other securities laws. The Company shall not be required
to deliver any shares under the Plan prior to (i) the admission of such shares
to listing on a stock exchange on which shares may then be listed, and (ii) the
completion of such registration or other qualification of such shares under any
state or Federal law, rule or regulation, as the Committee shall determine to be
necessary or advisable.

 

15. Withholding Tax. Where an Optionee or other person is entitled to receive
shares pursuant to the exercise of an Option pursuant to the Plan, the Company
shall have the right in its sole discretion to require the Optionee or such
other person to pay the Company the amount of any taxes which the Company is
required to withhold with respect to such shares.

 

16. Effectiveness. Anything in the Plan to the contrary notwithstanding, the
effectiveness of the Plan and of the grant of all Options hereunder is in all
respects subject to, and the Plan and Options granted under it shall be of no
force and effect unless and until, and no Option granted hereunder shall in any
way vest or become exercisable in any respect unless and until, the approval of
the Plan by the Company’s Board of Directors.

 

17. Compliance with Section 16. This Plan is intended to comply with Rule 16
promulgated under the Exchange Act (“Rule 16b-3”) to the fullest extent
possible. Any provision of the Plan which is inconsistent with said Rule shall,
to the extent of such inconsistency, be inoperative and shall not affect the
validity of the remaining provisions of the Plan.

 

18. Termination and Amendment of Plan. The Board may at any time terminate the
Plan or make such modification or amendment thereof as it deems advisable.
Termination or any modification or amendment of the Plan shall not, without the
consent of an Optionee, affect his or her rights under an Option previously
granted.

 

6